Title: To Benjamin Franklin from Richard Bennett Lloyd, 2 July 1779
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 2d. July 1779—
I am somewhat distressed, as I begin to be fearful I shall be too troublesome—but as the business I wrote to you upon about three weeks or a month ago is of such consequence, as to determine my remaining in Europe, or quitting it very soon—I therefore pray for the favour of your answer as soon as you conveniently can— and I flatter myself you will pardon the liberty I take, as you are the only person I know, who can put me into a road to get my remittances in the manner my Friends in America have thought on—. My Correspondent (Monsieur Girardot at Paris) informs me he sent my letter to you at Passy and I hope it got safe to your hands— In that letter I enclosed two copies of Letters I have received from Maryland—. It will make me very happy to hear that you enjoy the same good state of health as you had last Summer—and I am, with Mrs. Lloyd’s and my best respects, your obliged and very obt. humble Servant
Richard B. Lloyd
 
Addressed: A Monsieur / Monsieur Franklin / à / Passy / hotel Colbert
Notations: R.B. LLoyd Londres 2. juillet 1779. / hotel Colbert
